Title: To George Washington from Battaile Muse, 26 November 1786
From: Muse, Battaile
To: Washington, George



Honourable Sir,
Berkeley C[oun]ty Novr 26th 1786

The Flour in your mill I wish To be sold if you are In want of money at what Ever price it will Fetch—I Paid Doctr Selden for the 50 bushels of wheat 5/6 ⅌ bushel amounting To £13.15.0 in Augt Last in order To Close Our accts at that Time—as Colo. Gilpin gave that price For the remainder of the Crop I allow’d it To the Doctr I had reather be Considerable Looser than you should not be paid the Sum of £13.15.0 as I owe it and It stands Charged in your acct[.] when you Sell Flour From your mill I wish it To be Sold at any rate.
I heard From the Sheriff of Fauquier County Yesterday—the Execution in His hands against Rector the Money Cannot be made yet—For want of buyers at His Sales—I shall go down my Self the week after Next To See into all your affairs in that County and If that Execution Can be Settled I will Contrive the money To you Immediately after it Falls into my hands about £90. This is the only Prospect I have For money untill next spring—one Charles Rector that Took the place Let to Enock Ashby run away while I was below £83.2.0 in Debt—He has moved To Frederick County. John Thompson that Left His place Last Spring owes £40 & odd pounds. He lives in Fauquier Cty at this time—but Proposes To Leave the County. these People were Too Poor to Bear distress For such sums—as no one would buy their Little & Security they Could not give To Replevey their goods. those People Aught To be Corrected, To be made Examples off—If you approve I will bring Suits against them and on their Confessing Judgemts For Cost & one For the Sum 20£ & the other For £10 its Likely they may be able To Pay those Sums—I wish them To be made Pay Some thing, as they

have behaved Very Ill—Colo. Kennaday will not Pay—am I To Sue Him or return your acct  Please write To me your desire on acct of those three Persons. You have good Proof For your Claims as they all have Frequently assumed the Payments To me—as To Colo. Kennaday Debt—I am not anxious About; but the other Two, I wish To be Punnished a Little For their Wickedness, and deter other Tenants From behaving with Such Ingratitude—their is now three Widows on your Tract of Land—Ashbys bend—Lemart Deermant & Keys; these three Widows will be and Incumbrance on your Interest—I shall act Humainly with them and will Spurr them on To Industry and waite For your Particular directions respecting them. unless I am of opinion they do not act Providently in the Interim.
If I Continue to have my heath I Expect To have your accts in my hands Properly Known by Next May. I am Sir your Very Humble Servant—

Battaile Muse

